Title: To George Washington from Cyrus Griffin, 7 February 1794
From: Griffin, Cyrus
To: Washington, George


          
            Williamsburg [Va.] February 7th 1794
          
          I hope, sir, you will pardon me for transgressing upon a Single moment of your very
            precious time; I avoid it to the utmost.
          my Son John Griffin now in London and having Some years Studied the General and Common
            Law, is extremely anxious to be employed in Some inferior character abroad. he is twenty
            three years of age, of good Talents, of firm Integrity, a proper degree of Spirit, and I
            think of considerable Industry.
          I do not presume to ask any particular employment for him, indeed I am ignorant of any
            vacancy as Secretary to an Embassy or any other; neither Sir do I Send forward any
            recommendations in his favor, because I am not humble enough with Gentlemen to ask those unwilling kindnesses; because I have long been convinced that
            the man who relies upon himself is the man who will always best discharge the duties of
            his office, he has no pillar to lean upon in his deficiency; and because I never made
            use of them in my own Case either under the old or the present Government, but only once
            in a letter to Mr Jefferson when it was Supposed he would act as Secretary of State,
            from our former Intimacy & the nature of his office I wrote him a request—if he Saw
            no impropriety in the Thing, to mention me to the President as a minister to Some
            foreign Court, being the most Suited to my abilities and general Course of reading and
            acting for Some years past.
          I offer this young Gentleman to you Sir if you should find it convenient to notice him,
            at any future period, and I am Sure his Gratitude to be employed under the present
            Administration would be evinced by the acknowlegement and chearfulness of his heart.
          with lady Christina may I beg to present our best respects To mrs Washington and
              yourself, and permit me Sir to remain with truest
            consideration Your most obedient Servant
          
            Cyrus Griffin
          
        